UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-6685


VICTOR NUTTER,

                 Petitioner - Appellant,

          v.

ADRIAN HOKE, Warden,

                 Respondent – Appellee,

          and

TERESA WAID, Warden,

                 Respondent.



Appeal from the United States District Court for the Southern
District of West Virginia, at Parkersburg.  Joseph R. Goodwin,
Chief District Judge. (6:09-cv-01174)


Submitted:   February 24, 2011               Decided:   March 2, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Victor Nutter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Victor      Nutter    seeks     to   appeal    the       district         court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The   district    court    referred       this   case     to    a    magistrate        judge

pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2010).

The   magistrate     judge      recommended      that     relief         be    denied       and

advised Nutter that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The    timely        filing     of   specific           objections         to     a

magistrate      judge’s     recommendation        is    necessary             to    preserve

appellate review of the substance of that recommendation when

the     parties    have      been     warned      of      the        consequences            of

noncompliance.       Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                              Nutter

has waived appellate review by failing to file objections after

receiving proper notice.            Accordingly, we deny a certificate of

appealability and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented          in   the       materials

before    the   court     and    argument      would    not    aid       the       decisional

process.

                                                                                    DISMISSED



                                           2